Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Doering et al. (US 20140075031 A1) in view of Baset et al. (US 20140101013 A1).

Claim 1	Doering teaches a processor (FIG. 14, ¶0250, processor 1002, communication interfaces 1004, and computer readable media 1010) implemented method of provisioning set of solutions in a multi tenanted platform, comprising:
a)    receiving, via one or more hardware processors, a request for the set of solutions; (FIG. 3A, step 302, ¶0080, receiving a subscription order, ¶0010, wherein the subscription order is for a service, the service comprising a set of solutions)
b)    generating, via the one or more hardware processors, a ticket for the request associated with at least one solution from the set of solutions; (¶0080 and ¶0010, wherein 
c)    selecting, via the one or more hardware processors, a bundle based on the request associated with the at least one solution; (FIG. 3A, step 304, ¶0081, identifying a business process based on the order, the business process comprising a bundle of steps; See also, FIG. 3B, Business Process Identifier 312, ¶0087, identifying a business process)
d)    provisioning, via the one or more hardware processors, the selected bundle by the ticket for the at least one requested solution to obtain a provisioned bundle, 
(FIG. 3B, Business Process Executor 316, ¶0089, provisioning the resources of the selected bundle; see also, FIG. 7, ¶0113, provisioning resources for the selected bundle) wherein the provisioned bundle comprises a provisioning queue table which is stored in a schema; (FIG. 7E, ¶0141, wherein provisioned orders by customers have their own tables stored within a schema; storing the procedures and triggers, i.e. the provisioning queue)
f)    determining, via the one or more hardware processors, at least one class for the provisioned bundle from a plurality of provisioning records, (¶0087, determining a type of service for the provisioned bundled from recorded information) wherein the at least one class corresponds to at least one of (i) a bundle level class, (ii) a solution specific class, and combination thereof; (¶0087, wherein the types of business classes correspond to bundle levels, i.e. a CRM or database service, solution specific classes, i.e. the identified series of steps, and combinations thereof)
g)    provisioning, via the one or more hardware processors, the at least one requested solution (FIG. 3A, step 306, ¶0082, executing the subscription order, i.e. provisioning the requested service or solution) and a solution table is created in the schema; (FIG. 7E, ¶0141, wherein tenant provisioned order information is stored in a schema 736) and
h)    updating, via the one or more hardware processors, status of the provisioning and notifying to a user. (FIG. 3A, step 308, ¶0083, updating the status of the provisioned order and sending a notification to the user)
However, Doering does not explicitly teach scheduling, via the one or more hardware processors, the provisioning queue table at a predefined interval to obtain a plurality of provisioning records. 
From a related technology, Baset teaches scheduling, via one or more hardware processors, at a predefined interval to obtain a plurality of provisioning records. (¶0034, wherein there is a scheduled periodic check to obtain a user’s service request history, i.e. provisioning and de-provisioning history)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service provisioning methods disclosed in Doering to further incorporate the techniques used in the policy control method described in Baset in order to better limit the amount of control companies providing these services have to relinquish and better provide them with financial control and organizational governance. (Baset, ¶0003-¶0005) 

Claim 2	The processor implemented method as claimed in claim 1, further comprising, 
executing, by a solution provisioning class, at least one script in a newly created schema to perform solution specific activities. (Doering, ¶0236, executing scripts; ¶0143, wherein the services and scripts are performed in new and different schemas)

Claim 3	The processor implemented method as claimed in claim 1, further comprising 
provisioning a pre-configured workflow for the selected solution. (Doering, FIG. 3B, Workflow Identification Module 324, ¶0088, provisioning related workflows to order)

Claim 4	The processor implemented method as claimed in claim 1, further comprising, 
provisioning a report for the provisioned solutions. (Doering, FIG. 3A, step 308, ¶0083, wherein updating the status comprises provisioning a report for the orders)

Claims 5-8 are described by Doering in view of Baset as described for Claims 1-4 respectively.
Claims 9-12 are described by Doering in view of Baset as described for Claims 1-4 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strimpel (US 20200150939 A1) – Further relates to the technological area of bundling and delivering scripts that is related to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P CADORNA/            Examiner, Art Unit 2442      

/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442